Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-24 are pending as of the reply and amendments filed on 3/30/21. Claims 1-22 are canceled. 
The rejection of claims 1-10 under 103 as being unpatentable over Hayden in view of Huang is withdrawn as these claims are canceled. 
The rejection of claims 1-10 for non-statutory double patenting over the claims of USP 10322119 is withdrawn as these claims are canceled. 
Claims 23-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method provides unexpected results over the prior art. While pridopidine was known for treating Huntington’s disease and compounds 1 and 4 were known in the prior art, compounds 1 and 4 were taught as potential impurities in pridopidine compositions (see for example WO 2016003919, cited in an IDS). Applicants have provided evidence showing the combination of pridopidine and compound 1; and the combination of pridopidine and compound 4 of the instant claims resulted in a synergistic release of brain-derived neurotrophic factor (BDNF) from B104 neuroblastoma cells, and that upregulation of BDNF is expected to result in improvement 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The evidence shown by Applicants is unexpected as compound 4 alone had no effect at all on BDNF release compared to control. The claimed method is therefore novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-24 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627